Citation Nr: 1241636	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of the evaluation for a right hand disability (status post multiple fractures of the right hand and right hand fingers), from 50 percent disabling to 30 percent disabling effective from May 1, 2008, was proper.

2.  Entitlement to an increased rating for a right hand disability (status post multiple fractures of the right hand and right hand fingers), evaluated as 50 percent disabling prior to May 1, 2008, and as 30 percent disabling from May 1, 2008.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from February and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In the February 2008 rating decision, the RO reduced the Veteran's disability rating from 50 percent to 10 percent, effective May 1, 2008.  Prior to the effectuation of the rating decision (i.e. financial implications), the RO, in the May 2008 rating decision, evaluated the Veteran's disability as 30 percent disabling, effective from May 1, 2008.  The Board finds that because the Veteran did not actually receive a reduction in compensation based on the February 2008 rating decision, that reduction was not final at the time of the May 2008 decision.  The Veteran's actual reduction in compensation was based on the May 1, 2008 rating decision; thus, the issue is whether the reduction from 50 percent to 30 percent was proper.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to special monthly compensation (SMC) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for a right hand disability (status post multiple fractures of the right hand and right hand fingers), evaluated as 50 percent disabling prior to May 1, 2008, and as 30 percent disabling from May 1, 2008, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2007, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for his right hand disability from a 50 percent prestabilization rating to a 10 percent schedular rating based on an improvement shown in his condition.

2.  A February 2008 rating decision reduced the 50 percent prestabilization rating to 10 percent, effective May 1, 2008; a May 2008 rating decision increased the 10 percent rating to 30 percent effective May 1, 2008.

3.  At the time of the 2008 reduction, a 50 percent rating for the Veteran's disability had been in effect since 2005, less than five years.

4.  At the time of the 2005 examination for assignment of a 50 percent prestabilization rating, the Veteran's right hand was in a cast and he was unable to move the 4th and 5th digits.  

5.  At the time of the examination for the proposed rating reduction, the Veteran's right hand disability had improved such that he could move the 4th and 5th digits. 

6.  At the time of the examination for the proposed rating reduction, the Veteran's right hand disability was manifested by limitation of motion, pain, tenderness, and swelling, productive of symptoms consistent with no more than moderate incomplete paralysis. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected right hand disability (status post multiple fractures of the right hand and right hand fingers) from 50 percent disabling to 30 percent disabling was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 and 3.344 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.105, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  In June 2007, the RO notified the Veteran of the proposed reduction of his evaluation for his right hand disability.  Thus, the RO complied with the applicable regulation.

The claims file contains the Veteran's service treatment records (STRs), and post service medical records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

A VA examination was obtained in May 2007.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it included range of motion testing, and considered the Veteran's self-reported history of his symptoms.  (The VA examination obtained in 2007 was actually more complete than the examination in 2005 as the Veteran's hand was no longer in a cast.)

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating Reductions

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344 (2012).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) (2012) are not applicable in the instant case because they only apply to ratings which have been in effect for long periods at a sustained level (five years or more). See Lehman v. Derwinski, 1 Vet. App. 339 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  VA regulations provide that, with respect to other disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, an adequate re-examination that discloses improvement in the condition will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The Board finds that actions taken by the RO throughout the reduction process culminating with the final reduction in the May 2008 rating decision demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.  

Historically, the clinical records reflect that in July 2004, the Veteran received scars to his right hand after putting his hand through a window.  In September 2005, the Veteran again injured his right hand when an intoxicated person, whom he was carrying, fell on top of him, breaking his right hand in several places.  (The Board notes that the Veteran has asserted that his fractured hand disability was caused by an exploding grenade, but the clinical evidence contemporaneous to the injury is against such a finding.)  A September 2005 examination report reflects that the Veteran was in a hard cast at the time of the examination.  It was noted that range of motion could not be assessed at that time due to the presence of the cast. (The hard cast was from the Veteran's elbow to his knuckles and the last two digits of the right have were also immobilized due to the fractures.)  It was noted that his fingers were very swollen, and the hand had been broken the previous week.  It was further noted that the Veteran should be reevaluated, after the cast is removed and after he undergoes physical therapy, "in about one year's time."  

The Veteran separated from service in November 2005, and the RO, in a March 2006 rating decision, granted service connection for a right hand disability (status post multiple fractures of the right hand and right hand fingers).  The RO evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.28, which provides as follows: 

The following ratings may be assigned, in lieu of ratings prescribed elsewhere, under the conditions stated for disability from any disease or injury. The prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the schedule or on the basis of individual unemployability. The prestabilization 50-percent rating is not to be used in any case in which a rating of 50 percent or more is immediately assignable under the regular provisions. 

Unstabilized condition with severe disability -- Substantially gainful employment is not feasible or advisable 100 percent 

Unhealed or incompletely healed wounds or injuries -- Material impairment of employability likely 50 percent 

Note (1): [VA] examination is not required prior to assignment of prestabilization ratings; however, the fact that examination was accomplished will not preclude assignment of these benefits. Prestabilization ratings are for assignment in the immediate postdischarge period. They will continue for a 12-month period following discharge from service. However, prestabilization ratings may be changed to a regular schedular total rating or one authorizing a greater benefit at any time.  In each prestabilization rating an examination will be requested to be accomplished not earlier than 6 months nor more than 12 months following discharge.  In those prestabilization ratings in which following examination reduction in evaluation is found to be warranted, the higher evaluation will be continued to the end of the 12th month following discharge or to the end of the period provided under §3.105(e) of this chapter, whichever is later.  Special monthly compensation should be assigned concurrently in these cases whenever records are adequate to establish entitlement.

38 C.F.R. § 4.28 (2012)

In May 2007, the Veteran underwent a VA examination.  The report reflects that the Veteran reported that he gets swelling particularly on the lateral aspect around the 5th metacarpal.  He also reported that he has limited extension and flexion of the 4th and 5th fingers, throbbing pain in the hand "pretty much constantly", loss of grip, and significant pain with grip.  The Veteran was right hand dominant.  The Veteran reported that his daily activities are affected primarily with difficulty grasping and writing.  The Veteran reported that he takes no medications and uses no braces.

The May 2007 clinical examination revealed that the Veteran had swelling in the lateral aspect of the 5th metacarpal area.  The 5th digit was in 20 degrees of flexion deformity, and the Veteran could not fully extend it.  

With regard to the 4th and 5th digits, he could only flex the metacarpophalangeal joint to 90 degrees, the proximal interphalangeal joint to 60 degrees, and the distal interphalangeal joint to 60 degrees.

With regard to the 2nd and 3rd joints, he could flex the metacarpophalangeal joint to 90 degrees, proximal interphalangeal joints to 100 degrees, and the distal interphalangeal joint to 80 degrees; thus, reflecting normal range of motion. 

The thumb metacarpophalangeal joint flexed to 55 degrees, and the distal interphalangeal joint flexed to 80 degrees.  The Veteran could approximate the thumb to the base of the fifth metacarpal.  The examiner noted that the Veteran had significant weakness in his grip, and significant weakness in flexion and extension against force of the fourth and fifth fingers.  He had a significant amount of tenderness in the lateral aspect of the hand at the fifth metacarpal and on trying to grasp his hand, he showed significant discomfort in grasping the hand.  Repeat flexion and extension of the finger joints produced significant pain, weakness, and fatigue of the 4th and 5th fingers. 

In correspondence dated in June 2007, the Veteran asserted that he cannot write due to severe pain, he cannot shake another person's hand, and he is unable to lift or use the right hand unless he uses the thumb, index, and middle finger.  He reported that his hand constantly throbs, constantly gets numb around the two affected fingers, and is twice the size of the other hand.  He further stated that swelling and redness is "a daily thing upon waking up and throughout the day."

A May 2008 DRO conference report reflects that the Veteran described his current symptomatology as to the ring and little finger to include pain, swelling, tingling, and loss of sense of feeling.  He reported that he was unable to shake hands and has difficulty writing.  The DRO noted that the Veteran "cannot fully extend his fingers."  The Veteran reported that he was employed and operates a press which allows him to use only his thumb, middle finger, and index finger.  He reported that after working 40 hours per week, his right hand "swells to twice the size of his left hand."

The rating decision, which reduced the Veteran's evaluation to 30 percent, was in May 2008.  A rating reduction must be based upon review of the evidence of record at the time of the rating reduction, to include the entire history of the Veteran's disability.  VA must ascertain, based upon review of the entire recorded history of the condition, at the time of the rating reduction, whether the evidence reflects an actual change in the disability and whether an examination report reflecting such change was based upon a thorough examination.  

The evidence at the time of the rating reduction reflects that the Veteran had swelling of the 5th finger (little finger), pain, and limited extension and flexion of the 4th (ring finger) and 5th finger which caused gripping problems.  The Board has considered the pertinent diagnostic codes for the fingers.  Diagnostic Code (5230) provides for a noncompensable rating for limitation of motion of the ring or little finger.  DC  5227 provides for a noncompensable rating for unfavorable ankylosis of the ring or little finger.  DC 5223 provides for a 10 percent rating when the ring and little fingers are both ankylosed favorable.  DC 5219 provides for a 20 percent rating when the ring and little fingers are unfavorable ankylosed.  Thus, even if the Veteran was unable to move both his ring and little finger, he would only be entitled to a 20 percent evaluation, and the reduction from 50 percent to 30 percent would be proper.

The Board has also considered the Veteran's disability as rated under DC 8516.  DC 8516 provides for a 40 percent evaluation for severe incomplete paralysis of the ulnar nerve of the major hand, and a 60 percent evaluation for complete paralysis  of the ulnar nerve of the major hand.  Under DC 8516, complete paralysis of the ulnar nerve, "griffin claw" deformity, is described as flexor contraction of ring and little fingers, atrophy very marked in dorsal interspaced and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  The Board finds that the clinical evidence of record, as noted above, is against a finding of complete paralysis.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.  The words "mild," "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2012).

As noted above, the May 2007 clinical examination revealed that the Veteran's 5th digit was in 20 degrees of flexion deformity, and the Veteran could not fully extend it.  He could flex the metacarpophalangeal joint to 90 degrees, the proximal interphalangeal joint to 60 degrees, and the distal interphalangeal joint to 60 degrees.  Thus, he had normal range of motion of the metacarpophalangeal joint, and his range of motion of the other joints was more than 50 percent of normal.  The Board acknowledges the reports of weakness and tenderness, which were described as significant.  Based on the findings of "significant" weakness and tenderness, the Board finds that the Veteran's symptoms warrant more than a "mild" rating under DC 8516.  However, based on the range of motion findings, even on repetitive use, and the fact that the Veteran did not use a brace, did not take medication, and reported "no real flare-ups", his symptoms do not correlate with a rating for a "severe" disability. 

The Board has also considered the "amputation rule" set forth at 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  DC 5151 provides for a rating of 30 percent for the major hand if the ring and little finger are both amputated.  38 C.F.R. § 4.71a.  Thus, considering that if the Veteran had both digits amputated, he would only be entitled to a 30 percent rating, the Board finds that the Veteran's reduction to 30 percent is appropriate. 

In sum, the Board finds that the reduction of the evaluation for the Veteran's right hand disability was proper.  The Veteran was initially granted a prestabilization rating of 50 percent because his hand was in a cast and the Veteran was unable to move the 4th and 5th digits at the time of the examination.  He now, and at the time of the 2008 rating decision, has some movement of those digits; thus, there has been an improvement.  At the time of the reduction, he had limitation of motion, swelling, and pain, but he was able to use his hand and did not take medication for pain or use a brace.  Accordingly, restoration of the previously assigned 50 percent rating is not warranted.  The Board also notes that the post-reduction clinical evidence does not reflect that the Veteran's improvement was merely temporary.  A November 2008 VA Form 21-2680 reflects that the Veteran has "mild right hand weakness grip, not affecting his [activities of daily living.]"  A November 2010 VA examination also reflects that the Veteran can move his fingers, although he cannot fully extend the 5th digit. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to restoration of a 50 percent rating for right hand disability (status post multiple fractures of the right hand and right hand fingers) is denied. 



REMAND

Increased Rating

In June 2007, the RO proposed that the Veteran's rating be reduced from 50 percent to 10 percent disabling.  In statements dated in June 2007 and September 2007, the Veteran contended that his hand disability has "gotten 100 percent worse" since he was discharged from service in November 2005.  The RO, in a February 2008 rating decision, reduced the Veteran's evaluation to 10 percent, as had been proposed in June 2007.  The Veteran's June 2007 and September 2007 statements can be taken as disagreement with the proposed reduction; however, they may also be reasonably construed as claims for an increased rating, as the Veteran stated that his disability had worsened since his separation from service.  The RO in subsequently adjudicating the Veteran's evaluation reduction, noted that the evidence of record was against a rating in excess of 40 percent, but the RO failed to provide the Veteran with VCAA notice as required prior to adjudicating a claim for an increased rating.  In addition, the RO has not adjudicated the Veteran's claim as two separate issues (the propriety of the reduction and an increased rating) but has combined the two issues.  The Board finds that they are two issues.  Thus, a remand for proper VCAA notice for the claim for an increased rating is warranted.

TDIU

The Veteran testified at the May 2012 Board hearing that he has tried looking for several jobs but was "unable to perform half the tasks they had asked me to due to my right hand."  (See Board hearing transcript page 7.)  He further testified that his right hand and service-connected disabilities are a reason that he is unemployed. (See Board hearing transcript page 9.)  (In correspondence dated in June 2008, and at the May 2008 DRO conference, the Veteran indicated that he was employed.)  The Veteran is service connected for a right hand disability, posttraumatic stress disorder (PTSD), tinnitus, and a scar, for a combined evaluation of 60 percent from December 2010.  The Board find that the issue of entitlement to TDIU has been reasonably raised by the Veteran's May 2012 Board hearing testimony.  

The Board notes that the Veteran has been less than credible with regard to his disabilities.  He has contended that his thigh injury (hemangioma) was incurred in an IED explosion while he was in a Humvee in the summer of 2004 (See December 2008 and July 2011 VA examination reports, and March 2008 statement).  However, the clinical evidence of record contemporaneous to service reflects that in November 2004, he sought treatment for a "mass" or "bump" on his thigh which he reported had been present since approximately May 2003 (prior to deployment) and which had been growing bigger; this hemangioma was removed in January 2005.  A July 2005 Medical Board Report also notes that the hemangioma was first noticed in May 2003.  In addition, the Veteran contends that his current hand disability is due to a grenade explosion which fractured his fingers, which he self-treated for four months with Popsicle sticks and tape.  He further contends that the reason why he was not awarded the Purple Heart was because he did not tell anyone about the injury.  (See December 2008 and July 2011 VA examination reports and March 2008 correspondence.)  However, the clinical evidence of record reflects that the Veteran fractured his right hand in September 2005 (post-deployment) while carrying an intoxicated person and that his hand was placed in a hard cast within one week of injury.  The Board acknowledges that the Veteran is already service connected for his hand disability and thigh disability; nevertheless, his version of how the incidents occurred affects his credibility, to include the extent of his symptoms.  Thus, any clinical opinion should be based on a thorough review of the claims file and an examination of the Veteran, and not solely on the Veteran's self-reported symptoms of his service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to an increased rating for a right hand disability and for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2012) Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. 

2.  Thereafter, schedule the Veteran an examination to determine whether his service-connected disabilities, considered in combination, (and only his service-connected disabilities) render the Veteran unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities are so severe that it is impossible for the him to sustain substantially gainful employment.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The clinician should review the claims folder, and this fact should be noted in the accompanying medical report.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2012).  

3.  Following completion of the above, adjudicate the issue of entitlement to an increased rating for a hand disability and entitlement to TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


